IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                   December 7, 2004 Session

                                         IN RE: Z. M. B.

                        Appeal from the Juvenile Court for Knox County
                             No. D-0297    Carey Garrett, Judge



                  No. E2004-00380-COA-R3-JV FILED JANUARY 11, 2005


This case presents the recurring issue of subject matter jurisdiction of the juvenile courts. The child,
nine years old, was born out of wedlock. Paternity was adjudicated in the juvenile court, together
with the issues of support and visitation. Years later, father filed a petition in the case alleging a
change of circumstances and seeking custody of the child. The juvenile court found a change of
circumstances and awarded custody of the child to her father. Mother appeals, insisting that a
juvenile court is not vested with jurisdiction to change custody of a child because of a change in the
circumstances. The judgment is affirmed.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed

WILLIAM H. INMAN , SR. J., delivered the opinion of the court, in which HERSCHEL P. FRANKS, P. J.
and SHARON G. LEE, J., joined.

Douglas J. Toppenberg, Knoxville, Tennessee, for appellant, Elizabeth Anne Berry Browand.

Lori Farris Fleishman and Samuel W. Brown, Knoxville, Tennessee, for appellees, Randall Eugene
Bedard and Carey Bedard.

Shannon M. Holland, Knoxville, Tennessee, Guardian Ad Litem.

                                              OPINION

        The issue before us is whether the Juvenile Court had the requisite subject matter jurisdiction
to adjudicate a change of custody of Z.M.B. - a nine-year-old girl, whose parents were never wed to
each other - from her mother to her father. Mother insists that the Juvenile Court of Knox County
lacked jurisdiction and that its judgment awarding custody of Z.M.B. to her father is invalid, or, in
the alternative, that if the Juvenile Court had the requisite jurisdiction pursuant to allegations and
proof that Z.M.B. was a neglected and dependent child, the proper appeal from the judgment of the
Juvenile Court was to the Circuit Court.
        A judgment of paternity was entered October 7, 1996. The appellee was declared to be the
natural father of Z.M.B., whose custody was awarded to her mother. Support was ordered for
Z.M.B. and the father was awarded visitation privileges.

        All was apparently well for four years when the appellant informed the appellee of her intent
to relocate, with Z.M.B., to Jackson, Tennessee. This triggered the filing by the appellant of a
Petition in Opposition to the Removal of Child. A guardian ad litem was appointed for Z.M.B., but
no action of record ensued until July, 2002 when the guardian ad litem filed a Motion for Review
alleging grossly improper conduct on the part of the mother which required immediate corrective
action. The appellee thereupon filed a petition seeking custody of Z.M.B. and alleging a change of
circumstances.

         A protracted trial resulted in a judgment awarding custody of Z.M.B. to her father, the
appellee. A notice of appeal was filed February 19, 2003 seeking a transfer to the Fourth Circuit
Court of Knox County. The Juvenile Court denied a transfer, and on March 10, 2003, appellant filed
a petition pursuant to Rule 34 of the Rules of Juvenile Procedure to modify the Order and alleging
lack of subject matter jurisdiction. This petition was denied, and the mother appeals.

                                             Analysis

        Juvenile Courts have limited jurisdiction. Stambaugh v. Price, 532 S.W.2d 932 (Tenn.
1976). Subject matter jurisdiction cannot be conferred or enlarged by agreement and its lack may
be raised at any stage of the proceeding. See, Turpine v. Conner Bros. Excavating. Co., 761
S.W.2d 296 (Tenn. 1988).

      Tennessee Code Annotated § 37-1-103 defines the jurisdiction of the Juvenile Courts in
Tennessee. It provides:

       (a) The juvenile court has exclusive original jurisdiction of the following
       proceedings, which are governed by this part:
       (1) Proceedings in which a child is alleged to be delinquent, unruly or dependent and
       neglected, or to have committed a juvenile traffic offense as defined in § 37-1-146;
       (2) All cases to establish paternity of children born out of lawful wedlock; to provide
       for the support and education of such children, and to enforce its order;
       (3) Proceedings arising under §§ 37-1-141 - 37-1-144;
       (4) Proceedings arising under § 37-1-137 for the purposes of termination of a home
       placement;
       (5) Prosecutions under § 37-1-412 or § 39-15-401 unless the case is bound over to
       the grand jury by the juvenile court or the defendant is originally charged with a
       greater offense of which violation of § 37-1-412 or § 39-15-401 is a lesser included
       offense.
       (6) Proceedings arising under § 49-5-5209(e); and



                                                -2-
       (7) Proceedings in which a parent or legal guardian is alleged to have violated
       parental responsibilities pursuant to § 37-1-174.
       (b) The juvenile court also has exclusive original jurisdiction of the following
       proceedings, which are governed by the laws relating thereto without regard to the
       other provisions of this part;
       (1) Proceedings to obtain judicial consent to employment, or enlistment in the armed
       services of a child, if consent is required by law;
       (2) Proceedings under the Interstate Juvenile Compact, compiled as chapter 4, part
       1 of this title; and
       (3) Proceedings under the Interstate Compact on the Placement of Children, compiled
       as chapter 4, part 2 of this title.
       (c) When jurisdiction has been acquired under the provisions of this part, such
       jurisdiction shall continue until the case has been dismissed, or until the custody
       determination is transferred to another juvenile, circuit, chancery or general sessions
       court exercising domestic relations jurisdiction, or until a petition for adoption is
       filed regarding the child in question as set out in § 36-1-116(f). However, the
       juvenile court shall retain jurisdiction to the extent needed to complete any reviews
       or permanency hearings for children in foster care as may be mandated by federal or
       state law. This provision does not establish concurrent jurisdiction for any other
       court to hear juvenile cases, but merely permits courts exercising domestic relations
       jurisdiction to make custody determinations in accordance with this part.
       Notwithstanding any other law to the contrary, transfers under this provision shall be
       at the sole discretion of the juvenile court and in accordance with § 37-1-102. In all
       other cases, jurisdiction shall continue until a person reaches the age of eighteen (18),
       except that the court may extend jurisdiction for the limited purposes set out in § 37-
       1-102(b)(4)(B) until the person reaches the age of nineteen (19).
       (d) The court is authorized to require any parent or legal guardian of a child within
       the jurisdiction of the court to participate in any counseling or treatment program the
       court may deem appropriate and in the best interest of the child.

       The succeeding statute, Tenn. Code Ann. § 37-1-104, provides for the exercise of jurisdiction
concurrent with another court, as follows:

       (a) The juvenile court has concurrent jurisdiction with the probate court of
       proceedings to:
       (1) Treat or commit a developmentally disabled or mentally ill child;
       (2) Determine the custody or appoint a guardian of the person of a child; and
       (3) Give judicial consent to the marriage of a child if consent is required by law.
       (b) The juvenile court has concurrent jurisdiction with the general sessions court for
       the offense of contributing to the delinquency or unruly conduct of a minor as defined
       in § 37-1-156.
       (c) The juvenile, circuit and chancery courts have concurrent jurisdiction to terminate
       parental or guardian rights pursuant to the provisions of title 36, chapter 1, part 1.


                                                 -3-
       (d)(1)(A) The juvenile court has concurrent jurisdiction and statewide jurisdiction
       with other courts having the jurisdiction to order support for minor children and shall
       have statewide jurisdiction over the parties involved in the case.
       (B) In intrastate cases, jurisdiction to modify, alter or enforce orders or decrees for
       the support of children shall be determined in accordance with the provisions of title
       36, chapter 5, parts 30 and 31.
       (C) In any political subdivision or judicial district of the state in which a court by
       contract is the agency designated to provide child support enforcement pursuant to
       Title IV-D of the Social Security Act, and if a judge with child support jurisdiction
       in that political subdivision or judicial district agrees, the contracting court shall have
       jurisdiction in any case in such judge’s court in which an application is made for
       assistance in obtaining support under provisions of this part. Upon application being
       made for child support enforcement assistance as provided by law, the contracting
       court shall assume jurisdiction and it is the duty of the court clerk to so notify the
       clerk of any court having prior jurisdiction. The contracting court shall then proceed
       to make and enforce such orders of support as it deems proper within its jurisdiction
       pursuant to the agreement. The contracting court shall not have jurisdiction in any
       case in which an absent parent is in full compliance with a support order of another
       court.
       (2) In any case in which the court has exclusive or concurrent jurisdiction to order the
       payment of child support, the court may issue a child support order when requested
       by a party. All provisions of title 36, chapter 5 and relate to child support or child
       support orders that include an order of spousal support and § 50-2-105 apply to
       support orders issued in these proceedings.
       (e) The juvenile court has concurrent jurisdiction with circuit and chancery court of
       proceedings arising from 1980 Hague Convention on the Civil Aspects of
       International Child Abduction.

         The appellant argues that the filing by the father of a petition opposing the mother’s intent
to relocate was the commencement of this litigation, and that the petition was filed pursuant to
Parental Relocation Act, Tenn. Code Ann. § 36-5-108, which does not grant juvenile courts
jurisdiction to hear such disputes. This argument has no relevancy because the filing by the father
of a petition for a change in the custody of Z.M.B. is the predicative pleading and the findings and
judgment were concerned with the best interests and welfare of Z.M.B.. These findings are markedly
specific and need not be reproduced here; they are not contested on appeal. The juvenile court
merely entertained a petition to change the custody of Z.M.B. from her mother to her father based
upon best interest’s considerations, much the same as the initial award of custody to the mother.
If this change of custody action was beyond the reach of the juvenile court, so was the initial award.
The parties were the same and no additional issue was adjudicated.

       The appellant essentially argues that the juvenile court lacked jurisdiction because no statute
expressly provides that a juvenile court may entertain a petition for change of custody. The
unreported cases relied upon are inapposite: one involved the issue of grandparental visitation, while


                                                  -4-
the other involved post-divorce proceedings.1 The appellee directs our attention to several
unreported decisions wherein juvenile courts in Tennessee, exercising original jurisdiction to
establish paternity of a child born out of wedlock, have adjudicated custody of the child and later
determined issues pertaining to continued custody. Searle v. Pfister, 200 WL1867841 (Tenn. Ct.
App. 2000); Crowell v. Brown, 2000 WL337506 (Tenn. Ct. App. 2000); In re Parlow, 2001
WL687226 (Tenn. Ct. App. 2001). We agree with the trial judge that Tenn. Code Ann. § 37-1-
103(c) [“when jurisdiction has been acquired . . . such jurisdiction shall continue until the case has
been dismissed, or until the custody determination is transferred . . .”] controls the disposition of this
case.

       Finally, we hold again that except for cases involving a delinquent, unruly, or dependent and
neglected child, an appeal from the final judgment of a juvenile court is to this court, not the circuit
court. Tenn. Code Ann. § 37-1-159: see, Searle, Crowell, Parlow, supra.

         The judgment is affirmed with costs assessed to the appellant.



                                                                 ___________________________________
                                                                 WILLIAM H. INMAN, SENIOR JUDGE




         1
           In Baltz v. Knight, No. 01A01-9606-JV-00263, (Tenn. Ct. App. 1998) the parties were married in Arkansas
in 1972, and divorced there in 1989. M s. Knight was awarded custody of two children. She and the children moved to
Tennessee in 1990, and M r. Batlz moved to Georgia. In 1995, M r. Baltz filed a petition in the Maury County, Tennessee
Juvenile Court, seeking custody owing to a change of circumstances. W e held that in light of the limited jurisdiction of
juvenile courts “none of these statutes explicitly give juvenile courts concurrent jurisdiction to modify custody orders
entered in the context of divorce proceedings”: Blatz is clearly inapplicable.

                                                          -5-